
	

114 HJ 65 IH: To authorize the use of the United States Armed Forces to achieve the goal of preventing Iran from obtaining nuclear weapons.
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Hastings introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of the United States Armed Forces to achieve the goal of preventing Iran from
			 obtaining nuclear weapons.
	
	
 1.Short titleThis joint resolution may be cited as the Authorization of Use of Force Against Iran Resolution. 2.FindingsCongress finds the following:
 (1)On July 14, 2015, a Joint Comprehensive Plan of Action designed to ensure that Iran’s nuclear program is used solely for peaceful purposes was finalized.
 (2)Pursuant to the Iran Nuclear Agreement Review Act of 2015, signed into law on May 22, 2015, the United States Congress is tasked with reviewing this plan of action to make certain the terms of the agreement will unequivocally prevent Iran from becoming a nuclear weapons state.
 (3)The United States must do all that is necessary to ensure that all of Iran’s pathways to obtaining a nuclear weapon are blocked.
 (4)Iran’s pursuit of a nuclear weapon has and will continue to destabilize the region. (5)Iran’s pursuit of a nuclear weapon is a threat not only to the United States but also to our allies in the region.
 (6)Iran’s sincerity in forgoing the procurement of a nuclear weapon has created legitimate cause for concern.
			3.Authorization for use of United States Armed Forces to achieve the goal of preventing Iran from
			 obtaining nuclear weapons
 (a)In generalThe President is authorized to use the Armed Forces of the United States as the President determines necessary and appropriate in order to achieve the goal of preventing Iran from obtaining nuclear weapons.
			(b)War Powers Resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 4.ReportNot later than 60 days after the date on which the President exercises the authority described in section 3, and every 60 days thereafter, the President shall submit to Congress a report on the specific actions taken pursuant to such authority.
		
